PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On August 10,1978, The Florida Bar filed its Petition stating:
1. On February 21, 1978, this Court suspended respondent from the practice of law pursuant to Fla.Bar Integr.Rule, art. XI, Rule 11.10(5);
2. On February 13, 1978, the Fifteenth Judicial Circuit Grievance Committee “C” filed its report finding probable cause for further disciplinary proceedings against respondent on three separate counts. In the report the committee found that “Mr. Morrison has abandoned his active practice of law without notice to clients and without accounting to clients and courts for over $100,000 in funds;”
3. In respondent’s Conditional Guilty Plea for Consent Judgment, signed by respondent and his attorney, respondent plead guilty to the probable cause report filed by the grievance committee and agreed to the following disciplinary measures:
a. Disbarment from the practice of law;
b. Waiver of confidentiality on all grievance proceedings against him;
*1357c. Repayment of all funds lost by clients of respondent, either to them directly or to the Clients’ Security Fund of The Florida Bar;
d. Payment of costs in this matter in the amount of $114.80;
4. On June 15,1978, the Executive Committee of the Board of Governors of The Florida Bar approved respondent’s conditional guilty plea subject to this Court’s approval.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, James D. Morrison, is hereby disciplined by:
1. Disbarment from the practice of law effective immediately;
2. Waiver of confidentiality on all grievance proceedings against him, and
3.Repayment of all funds lost by clients of respondent, either to them directly or to the Clients’ Security Fund of The Florida Bar.
No application for readmission will be entertained until full restitution is made.
Costs in the amount of $114.80 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG and ALDERMAN, JJ., concur.